id office uilc cca_2010082715583366 ---------- 6707a 6662a number release date from ------------------------- sent friday date pm to --------------- cc subject re update regarding 6707a penalty application -------- sorry for the delayed response --------------------------------------------------- has looked into your questions regarding the application of sec_6707a and sec_6662a to the facts you presented based on those facts we agree that the current position is that the 6707a penalty is not a joint_and_several_liability of the husband and wife unless both spouses engaged participated in the reportable_transaction under the facts presented the 6707a penalty would be assessed against the deceased husband's estate this would be consistent with the treatment of other similar penalties assessed against a deceased taxpayer for example penalties under sec_6700 have been assessed against a deceased promoter's estate see 479_f3d_1160 the sec_6662a addition_to_tax is a joint_and_several_liability like the tax_liability reported on the return and any additional tax penalties additions to tax and interest of the deceased husband and spouse it applies to any understatement with_respect_to_a_reportable_transaction and is not limited to the deceased husband if you have any further questions on this matter please feel free to contact me thanks
